492 P.2d 122 (1971)
Walter James NIELSEN, Appellant,
v.
STATE of Alaska, Appellee.
No. 1503.
Supreme Court of Alaska.
December 30, 1971.
Herbert D. Soll, Public Defender, Anchorage, Barry J. Rovins, R. Collin Middleton, Asst. Public Defenders, Ketchikan, for appellant.
John E. Havelock, Atty. Gen., Juneau, Harold M. Brown, Dist. Atty., Ketchikan, for appellee.
Before BONEY, C.J., and RABINOWITZ, CONNOR and ERWIN, JJ.

OPINION
PER CURIAM.
This is an appeal from a sentence of three years imprisonment, imposed after appellant's plea of guilty to the charge of assault with a dangerous weapon. Appellant, without substantial provocation, had repeatedly stabbed the victim with a butcher knife. Finding the sentence to be clearly nonexcessive in view of the violent nature of the crime charged, we affirm.